People v Coleman (2019 NY Slip Op 02242)





People v Coleman


2019 NY Slip Op 02242


Decided on March 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1152 KA 16-01965

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vJOSHUA COLEMAN, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. LOWRY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered September 1, 2016. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a forged instrument in the second degree (three counts) and grand larceny in the third degree. 
It is hereby ORDERED that the judgment so appealed from is affirmed.
Same memorandum as in People v Coleman ([appeal No. 1] — AD3d — [Mar. 22, 2019] [4th Dept 2019]).
All concur except Nemoyer, J., who concurs in the result in the same concurring memorandum as in People v Coleman ([appeal No. 1] — AD3d — [Mar. 22, 2019] [4th Dept 2019]).
Entered: March 22, 2019
Mark W. Bennett
Clerk of the Court